Citation Nr: 9918014	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction in the veteran's improved disability 
pension due to the receipt of retroactive disability 
compensation in the amount of $1,276 was proper.

(The issues of entitlement to an increased evaluation for the 
veteran's low back disability, currently rated 20 percent 
disabling and to a total rating based on individual 
unemployability are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  This is an appeal from a July 1996 action by 
the Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, which reduced the veteran's award of 
improved disability pension for the period from August 1996 
to August 1997 based on $1,276 in retroactive VA disability 
compensation which the veteran received in July 1996.  

The veteran has also appealed for an increased rating for his 
low back disability, currently rated 20 percent disabling and 
for a total rating based on individual unemployability.  
Since these issues are independently adjudicated and are 
dependent on completely different law and facts, they will be 
considered in a separate decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  By rating action dated in February 1996, the veteran was 
found to be permanently and totally disabled for pension 
purposes effective in May 1995.  The evaluation for his 
service-connected low back condition was increased from 
10 percent to 20 percent effective in September 1995.  

3.  Later in February 1996 the veteran was paid improved 
disability pension beginning in June 1995.  He was paid at 
the maximum rate based on no countable income.  

4.  In a May 1996 rating action the effective date for the 
increased rating for the veteran's low back disability was 
changed to January 12, 1994.  

5.  In July 1996 the veteran was paid retroactive VA 
disability compensation in the amount of $1,276 for the 
period from February 1994 to June 1995 when he was paid 
pension as the greater benefit.  His improved disability 
pension was reduced for the period from August 1996 to August 
1997 based on the receipt of the $1,276 retroactive 
compensation.  


CONCLUSION OF LAW

The veteran's improved disability pension was properly 
reduced based on the receipt of the retroactive disability 
compensation of $1,276 in July 1996.  38 U.S.C.A. §§ 1503, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income in the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

The record reflects that in a February 1996 rating action the 
veteran was found to be permanently and totally disabled for 
pension purposes effective in May 1995.  In that February 
1996 rating action, the evaluation for his service-connected 
low back condition was also increased; from 10 percent to 20 
percent effective in September 1995.  In February 1996 the 
veteran was awarded improved disability pension beginning 
June 1, 1995.  He was paid at the maximum rate based on no 
countable income from any source.

In a May 1996 rating action the effective date for the 
increased rating for his low back condition was changed to 
January 12, 1994.  In July 1996 he was paid VA disability 
compensation at the difference between the 10 percent and 
20 percent rate from February 1994 to June 1995 or $1, 276.  
Beginning June 1, 1995 he was paid improved disability 
pension as the greater benefit.  For the period from August 
1996 to August 1997 his pension award was reduced to reflect 
as income the VA compensation payment of $1,276.  The veteran 
appealed from that action, maintaining that the payment of 
the VA disability compensation of $1,276 resulted from VA 
error in the February 1996 rating action in failing to assign 
the proper effective date for the increased evaluation.  He 
does not feel he should be responsible for the VA error.  He 
maintains that the payment of $1,276 in VA disability 
compensation was for a period of time prior to his 
entitlement to improved disability pension and should, 
therefore, not have been considered as countable income for 
pension purposes.  

As noted previously, under the applicable law and regulation, 
in determining income for purposes of entitlement to improved 
disability pension, payments of any kind or from any source 
are counted as income for the 12-month annualization period 
in which received unless specifically excluded.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.  Although a number of exclusions 
from countable income are provided, such as donations from 
public or private relief or welfare organizations, amounts 
equal to amounts paid by the veteran for unreimbursed medical 
expenses to the extent that such amounts exceed a certain 
percent of the maximum annual rate of pension payable to the 
veteran, and reimbursement of any kind for any casualty loss, 
the payment of VA disability compensation is not listed among 
the exclusions.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.272.  In 
fact, under VA guidelines, VA compensation benefits, 
including an amount paid for retroactive benefits, are 
expressly listed among those items of income included as 
countable income for purposes of improved disability pension.  
M21-1, Part IV, § 16.41 c.(6).  Thus, under the 
circumstances, it follows that the veteran's award of 
improved disability pension was properly reduced based on the 
receipt of the payment of the retroactive VA disability 
compensation of $1,276 in July 1996.  38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.23, 3.271, 3.272. 

The payment of the retroactive VA disability compensation of 
$1,276 in July 1996 did result from error in the February 
1996 rating action in failing to assign the proper effective 
date for the increased rating for the veteran's low back 
disability.  However, while the VA error is regrettable, that 
matter would not provide a basis for favorable action in 
connection with the veteran's appeal. The Board would note 
that the veteran's award of pension was made in February 
1996, and was effective June 1, 1995.  The compensation 
rating which he questions was also made in February 1996.  
Even if the correct (as subsequently determined) date had 
been assigned in February, the payment would have been made 
shortly thereafter-while he was receiving pension.  The award 
action at that time would still have had to consider the 
effect of the compensation as income upon his pension.  Thus, 
the fact that it was applied to his pension for a later 12 
month period is essentially immaterial.  As discussed 
previously, the payment of retroactive VA compensation of 
$1,276 could not have been excluded from countable income for 
improved disability pension under the facts in this case.  
Based on the rating actions taken, it was properly considered 
as countable income for the 12 month annualized period 
following its receipt or from August 1996 to August 1997.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.



ORDER

The reduction in the veteran's improved disability pension 
due to the receipt of a retroactive payment of disability 
compensation of $1,276 was proper.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

